438 S.W.2d 109 (1969)
Steward SPENCER, Appellant,
v.
The STATE of Texas, Appellee.
No. 41874.
Court of Criminal Appeals of Texas.
February 5, 1969.
*110 Billy J. Griswold, Houston (Court Appointed on Appeal Only), for appellant.
Carol S. Vance, Dist. Atty., Phyllis Bell and James Moseley, Asst. Dist. Attys., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is robbery; the punishment, assessed by the jury, 25 years.
James Scott, a police cadet at the time of the trial, testified that on the day charged in the indictment he was employed as an assistant manager at a Seven-Eleven store and that appellant entered such store and robbed him at gun point of approximately $60.00 of the store's money which he put in a paper bag in compliance with appellant's demands. Appellant was arrested later in the day by Officer Sanders, and under the seat of the automobile where appellant was seated Sanders found a loaded pistol containing five bullets and in the back seat he found a paper sack containing money and eggs.
The sole question presented for review is the admission into evidence of the pistol and the bullets. The only objection was that such evidence was not material. It is axiomatic that an objection to the admission of evidence or testimony cannot be reviewed in the absence of any ground of objection. See cases collated at 13A Tex. Dig., Criminal Law, 1120(8). We cannot bring ourselves to conclude that an objection to the introduction of evidence "as not being material to the case" was sufficiently explicit to point out to the court why appellant objected to the proffered evidence.
Finding no reversible error, the judgment of the trial court is affirmed.
DOUGLAS, J., not participating.